Title: Preface to Joseph Galloway’s Speech, [11 August 1764]
From: Franklin, Benjamin
To: 


When the debate on the petition to the King for a change in government reached its climax in the Assembly on May 24, John Dickinson rose and delivered a long written speech opposing the proposal (see above, pp. 194–5). Joseph Galloway responded in favor of the petition, talking from “short Notes” jotted down while his opponent was speaking. Dickinson’s speech was published by William Bradford on June 29 with a substantial preface generally believed to have been written by the Rev. William Smith. This preface reviewed briefly the Supply Act of 1759, attributing its passage to the bribery of Governor William Denny, and summarized the action of the Privy Council and Assembly agents in agreeing to certain stipulations for its approval (above, IX, 196–211). The “Prefacer” then described the controversy over the Supply Bill of 1764, the Assembly’s decision to seek public support for a change in government, and the debates over the petition to the King, all of which have been dealt with at length in earlier pages of this volume. He then cited several expressions of gratitude to William Penn and his descendants, offered by assemblies over the years, for the privileges which the colony enjoyed, and complained that no copy of the recent petition had been made available to the public and particularly to those who wanted to answer its accusations.
During the next weeks Galloway wrote up in full form his speech in reply to Dickinson of May 24, “taken from his short Notes, and put into Order.” Franklin contributed the preface, and the pamphlet was printed by William Dunlap and published on August 11. Dickinson was unwilling to allow Galloway the last word; although, as he explained, he was very busy attending court sessions in the Lower Counties and in Chester and Philadelphia Counties in Pennsylvania, he found time to prepare a Reply, dating the foreword September 4. Bradford rushed it into print.
Franklin’s preface to the Galloway speech is one of his major contributions   to the controversy over the petition to the King and to the political campaign leading to the election of a new Assembly set for October 1. It is an unusually long preface, exceeding by several hundred words the speech which it introduces. Franklin addressed himself very little to the arguments Dickinson had used in his speech (leaving that task to Galloway), but almost wholly to Smith’s preface to Dickinson’s speech, and to the counter-petition to the King drawn up and circulated for signatures by the proprietary leaders. As an attempt to refute the highly partisan statement of the other party’s case, as presented in the earlier preface and the counter-petition, it is at least equally partisan. Franklin’s jibes at Thomas Penn and his colonial adherents clearly reflect the bitterness that the controversy had produced in Pennsylvania.
Between Franklin’s preface and the text of Galloway’s speech as they appear in the pamphlet appears an “Advertisement,” something more than two pages long in the original. It is not wholly clear whether Franklin or Galloway wrote this piece—it refers to Galloway in the third person—but it is included here with the preface because of the possibility that Franklin was the author and because it gives an account, from the Assembly leaders’ point of view, of some of the events connected with the speeches of Dickinson and Galloway presented in the opposing pamphlets.
 
Preface.
It is not merely because Mr. Dickinson’s Speech was usher’d into the World by a Preface, that one is made to this of Mr. Galloway. But as in that Preface, a Number of Aspersions were thrown on our Assemblies, and their Proceedings grossly misrepresented, it was thought necessary to wipe those Aspersions off, by some proper Animadversions; and by a true State of Facts, to rectify those Misrepresentations.
The Preface begins with saying, that “Governor Denny, whose Administration will never be mentioned but with Disgrace, in the Annals of this Province, was induced by Considerations to which the World is now no Stranger, to pass sundry Acts,” &c. thus insinuating, that by some unusual base Bargain secretly made, but afterwards discover’d, he was induc’d to pass them. It is fit, therefore, without undertaking to justify all that Governor’s Administration, to shew what those Considerations were. Ever since the Revenue of the Quit-rents first, and after that the Revenue of Tavern Licences, were settled irrevocably on our Proprietaries and Governors, they have look’d on those Incomes as their proper Estate, for which they were under no Obligations to the People: And when they afterwards concurr’d in passing any useful Laws, they considered them as so many Jobbs, for which they ought to be particularly paid. Hence arose the Custom of Presents twice a Year to the Governors, at the close of each Session in which Laws were past, given at the Time of Passing. They usually amounted to a Thousand Pounds per Annum. But when the Governors and Assemblies disagreed, so that Laws were not pass’d, the Presents were with-held. When a Disposition to agree ensu’d, there sometimes still remain’d some Diffidence. The Governors would not pass the Laws that were wanted, without being sure of the Money, even all that they call’d their Arrears; nor the Assemblies give the Money without being sure of the Laws. Thence the Necessity of some private Conference, in which, mutual Assurances of good Faith might be receiv’d and given, that the Transactions should go hand in hand. What Name the impartial Reader will give to this Kind of Commerce, I cannot say: To me it appears, an Extortion of more Money from the People, for that to which they had before an undoubted Right, both by the Constitution, and by Purchase: But there was no other Shop they could go to for the Commodity they wanted, and they were oblig’d to comply. Time establish’d the Custom, and made it seem honest; so that our Governors, even those of the most undoubted Honor, have practis’d it. Governor Thomas, after a long Misunderstanding with the Assembly, went more openly to work with them in managing this Commerce and they with him. The Fact is curious, as it stands recorded in the Votes of 1742–3, Sundry Bills sent up to the Governor for his Assent, had lain long in his Hands without any Answer. Jan. 4. The House “Ordered, That Thomas Leech, and Edward Warner, wait upon the Governor, and acquaint him, that the House had long waited for his Result on the Bills that lie before him, and desire to know when they may expect it. The Gentlemen return and report, that they waited upon the Governor, and delivered the Message of the House according to Order, and that the Governor was pleased to say, He had had the Bills long under Consideration, and waited the Result of the House.” The House well understood this Hint; and immediately resolv’d into a Committee of the whole House, to take what was called the Governor’s Support into Consideration, in which they made, the Minutes say, some Progress; and the next Morning it appears, that that Progress, whatever it was, had been communicated to him; for he sent them down this Message by his Secretary; “Mr. Speaker, The Governor commands me to acquaint you, that as he has received Assurances of a good Disposition in the House, he thinks it incumbent on him to shew the like on his Part; and therefore sends down the Bills which lay before him, without any Amendment.” As this Message only shew’d a good Disposition, but contain’d no Promise to pass the Bills; the House seem to have had their Doubts; and therefore, February 2, when they came to resolve, on the Report of the Grand Committee, to give the Money, they guarded their Resolves very cautiously, viz. “Resolved, That on the Passage of such Bills as now lie before the Governor, the Naturalization Bill, and such other Bills as may be presented to him, during this Sitting, there be PAID him the Sum of Five Hundred Pounds. Resolved also, That on the Passage of such Bills as now lie before the Governor, the Naturalization Bill, and such other Bills as may be presented to him this Sitting, there be PAID to the Governor, the further Sum of One Thousand Pounds, for the current Year’s Support; and that Orders be drawn on the Treasurer and Trustees of the Loan Office, pursuant to these Resolves.” The Orders were accordingly drawn, with which being acquainted, he appointed a Time to pass the Bills, which was done with one Hand, while he received the Orders in the other; and then with the utmost politeness, thank’d the House for the Fifteen Hundred Pounds, as if it had been a pure Free Gift, and a mere mark of their Respect and Affection. “I thank you, Gentlemen, (says he) for this Instance of your Regard; which I am the more pleased with, as it gives an agreeable Prospect of future Harmony between me and the Representatives of the People.” This, Reader, is an exact Counterpart of the Transaction with Governor Denny; except that Denny sent Word to the House, that he would pass the Bills before they voted the Support. And yet, here was no Proprietary Clamour about Bribery, &c. And why so? Why, at that Time, the Proprietary Family, by Virtue of a secret Bond they had obtained of the Governor at his Appointment, were to share with him the Sums so obtained of the People!
This Reservation of the Proprietaries they were at that Time a little asham’d of, and therefore such Bonds were then to be Secrets. But as in every Kind of Sinning, frequent Repetition lessens Shame, and increases Boldness, we find the Proprietaries ten Years afterwards, openly insisting on these Advantages to themselves, over and above what was paid to their Deputy: “Wherefore, (say they,) on this Occasion, it is necessary, that we should inform the People, through yourselves, their Representatives, that as, by the Consutution, OUR Consent is NECESSARY to their Laws, at the same Time that they have an undoubted Right to such as are necessary for the Defence and real Service of the Country; so it will tend the better to facilitate the several Matters which must be transacted with us, for their Representatives to shew a Regard to us and our Interest.” This was in their Answer to the Representation of the Assembly, [Votes, December, 1754, Page 48] on the Justice of their contributing to Indian Expences, which they had refused. And on this Clause, the Committee make the following Remark; “They tell us, their Consent is necessary to our Laws, and that it will tend the better to facilitate the Matters which must be transacted with them, for the Representatives to shew a Regard to their INTEREST: That, is, as we understand it, though the Proprietaries have a Deputy here, supported by the Province, who is, or ought to be, fully impower’d to pass all Laws necessary for the Service of the Country; yet, before we can obtain such Laws, we must facilitate their Passage, by paying Money for the Proprietaries which they ought to pay, or in some Shape make it their particular Interest to pass them. We hope, however, that if this Practice has ever been begun, it will never be continued in this Province; and that, since, as this very Paragraph allows, we have an undoubted Right to such Laws, we shall always be able to obtain them from the Goodness of our Sovereign, without going to Market for them to a Subject.” Time has shewn that those Hopes were vain; they have been oblig’d to go to that Market ever since, directly, or indirectly, or go without their Laws. The Practice has continued, and will continue, as long as the Proprietary Government subsists, intervening between the Crown and the People.
Do not, my courteous Reader, take Pet at our Proprietary Constitution, for these our Bargain and Sale Proceedings in Legislation. ’Tis a happy Country where Justice, and what was your own before, can be had for Ready Money. ’Tis another Addition to the Value of Money, and of Course another Spur to Industry. Every Land is not so bless’d. There are Countries where the princely Proprietor claims to be Lord of all Property; where what is your own shall not only be wrested from you, but the Money you give to have it restor’d, shall be kept with it, and your offering so much, being a Sign of your being too rich, you shall be plunder’d of every Thing that remain’d. These Times are not come here yet: Your present Proprietors have never been more unreasonable hitherto, than barely to insist on your Fighting in Defence of their Property, and paying the Expence yourselves; or if their Estates must, (ah! must) be tax’d towards it, that the best of their Lands shall be tax’d no higher than the worst of yours.

Pardon this Digression, and I return to Governor Denny; but first let me do Governor Hamilton the Justice to observe, that whether from the Uprightness of his own Disposition, or from the odious Light the Practice had been set in on Denny’s Account, or from both, he did not attempt these Bargains, but pass’d such Laws as he thought fit to pass, without any previous Stipulation of Pay for them. But then, when he saw the Assembly tardy in the Payment he expected, and yet calling upon him still to pass more Laws, he openly put them in Mind of the Money, as a Debt due to him from Custom. “In the Course of the present Year, (says he, in his Message of July 8. 1763) a great Deal of public Business hath been transacted by me; and I believe, as many useful Laws enacted, as by any of my Predecessors in the same Space of Time; yet I have not understood, that any Allowance hath hitherto been made to me for my Support, as hath been customary in this Province.” The House having then some Bills in hand, took the Matter into immediate Consideration, and voted him five Hundred Pounds; for which an Order or Certificate was accordingly drawn; and on the same Day the Speaker, after the House had been with the Governor, reported, “That his Honor had been pleased to give his Assent to the Bills, by enacting the same into Laws; and Mr. Speaker farther reported, that he had then, in behalf of the House, presented their Certificate of Five Hundred Pounds to the Governor, who was pleased to say, he was obliged to the House for the same.” Thus we see the Practice of purchasing and paying for Laws, is interwoven with our Proprietary Constitution, us’d in the best Times, and under the best Governors. And yet, alas poor Assembly! How will you steer your brittle Bark between these Rocks? If you pay ready Money for your Laws, and those Laws are not lik’d by the Proprietaries, you are charg’d with Bribery and Corruption: If you wait a While before you pay, you are accus’d of detaining the Governor’s customary Right, and dun’d as a negligent or dishonest Debtor, that refuses to discharge a just Debt!
But Governor Denny’s Case, I shall be told, differs from all these, for the Acts he was induced to pass, were, as the Prefacer tells us, “contrary to his Duty, and to every Tie of Honor and Justice.” Such is the Imperfection of our Language, and perhaps of all other Languages, that notwithstanding we are furnish’d with Dictionaries innumerable, we cannot precisely know the import of Words, unless we know of what Party the Man is that uses them. In the Mouth of an Assembly-man, or true Pennsylvanian, Contrary to his Duty, and to every Tie of Honor and Justice, would mean, the Governor’s long Refusal to pass Laws, however just and necessary, for taxing the Proprietary Estate; a Refusal contrary to the Trust reposed in the Lieutenant Governor, by the Royal Charter, to the Rights of the People, whose Welfare it was his Duty to promote, and to the Nature of the Contract, made between the Governor and the Governed, when the Quit-rents and Licence Fees were establish’d, which confirm’d what the Proprietaries call our undoubted Right to necessary Laws. But in the Mouth of the Proprietaries, or their Creatures, contrary to his Duty, and to every Tie of Justice and Honor, means, his Passing Laws, contrary to Proprietary Instructions; and contrary to the Bonds he had previously given to observe those Instructions: Instructions however, that were unjust and unconstitutional, and Bonds that were illegal and void from the beginning.
Much has been said of the Wickedness of Governor Denny in Passing, and of the Assembly in prevailing with him to pass those Acts. By the Prefacer’s Account of them, you would think the Laws so obtain’d were all bad, for he speaks of but seven, of which, six he says were repeal’d, and the seventh reported to be “fundamentally WRONG and UNJUST,” and “ought to be repealed unless six certain Amendments were made therein.”
   *This Act is intitled, An Act for granting to his Majesty, the Sum of One Hundred Thousand Pounds, striking the same in Bills of Credit, and sinking the Bills by a Tax on all Estates real and personal.
 Whereas in fact there were nineteen of them; and several of those must have been good Laws, for even the Proprietaries did not object to them. Of the eleven that they oppos’d, only six were repeal’d; so that it seems these good Gentlemen may themselves be sometimes as wrong in opposing, as the Assembly in enacting Laws. But the Words fundamentally WRONG and UNJUST are the great Fund of Triumph to the Proprietaries and their Partizans. These their subsequent Governors have unmercifully dinn’d in the Ears of the Assembly on all occasions ever since, for they make a Part of near a Dozen of their Messages. They have rung the Changes on those Words, till they work’d them up to say that the Law was fundamentally wrong and unjust in Six several Articles. [Governor’s Message, May 17th, 1764.] instead of “ought to be repealed unless six Alterations or Amendments could be made therein.” A Law unjust in six several Articles, must be an unjust Law indeed; Let us therefore once for all, examine this unjust Law, Article by Article, in order to see whether our Assemblies have been such Villains as they are represented.
The first Particular in which their Lordships propos’d the Act should be amended, was, “That the real Estates to be tax’d, be defined with Precision, so as not to include the unsurveyed waste Land belonging to the Proprietaries.” This was at most, but an Obscurity to be cleared up. And tho’ the Law might well appear to their Lordships incertain in that Particular; with us, who better know our own Customs, and that the Proprietaries waste unsurveyed Land, was never here considered among Estates real, subject to Taxation, there was not the least Doubt or Supposition, that such Lands were included in the Words, “all Estates real and personal.” The Agents therefore, knowing that the Assembly had no Intention to tax those Lands, might well suppose they would readily agree to remove the Obscurity.
Before we go farther, let it be observ’d, That the main Design of the Proprietaries, in opposing this Act, was, to prevent their Estates being tax’d at all. But as they knew that the Doctrine of Proprietary Exemption, which they had endeavoured to enforce here, could not be supported there, they bent their whole Strength against the Act on other Principles to procure its Repeal, pretending great willingness to submit to an equitable Tax; but that the Assembly, out of mere Malice, because they had conscienciously quitted Quakerism for the Church! were wickedly determin’d to ruin them, to tax all their unsurvey’d Wilderness Lands, and at the highest Rates, and by that Means exempt themselves and the People, and throw the whole Burden of the War on the Proprietary Family. How foreign these Charges were from the Truth, need not be told to any Man in Pennsylvania. And as the Proprietors knew, that the Hundred Thousand Pounds of Paper Money, struck for the Defence of their enormous Estates, with others, was actually issued, spread thro’ the Country, and in the Hands of Thousands of poor People, who had given their Labor for it; how base, cruel, and inhuman it was, to endeavour, by a Repeal of the Act, to strike the Money dead in those Hands at one Blow, and reduce it all to Waste Paper, to the utter Confusion of all Trade and Dealings, and the Ruin of Multitudes, merely to avoid paying their own just Tax! Words may be wanting to express, but Minds will easily conceive, and never without Abhorrence!
The second Amendment propos’d by their Lordships was, “That the located uncultivated Lands belonging to the Proprietaries shall not be assessed higher than the lowest Rate, at which any located uncultivated Lands belonging to the Inhabitants shall be assessed.” Had there been any Provision in the Act, that the Proprietaries Lands, and those of the People, of the same Value, should be taxed differently, the one high, and the other low, the Act might well have been call’d in this Particular, fundamentally wrong and unjust. But as there is no such Clause, this cannot be one of the Particulars on which the Charge is founded; but, like the first, is merely a Requisition to make the Act clear, by express Directions therein, that the Proprietaries Estate should not be, as they pretended to believe it would be, tax’d higher in proportion to its Value, than the Estates of others. As to their present Claim, founded on that Article, “that the best and most valuable of their Lands, should be tax’d no higher than the worst and least valuable of the People’s,” it was not then thought of; they made no such Demand, nor did any one dream, that so iniquitous a Claim would ever be made by Men who had the least Pretence to the Characters of Honorable or Honest.
The third Particular was, “That all Lands not granted by the Proprietaries within Boroughs and Towns, be deemed located uncultivated Lands, and rated accordingly, and not as Lots.” The Clause in the Act that this relates to, is, “And whereas many valuable Lots of Ground within the City of Philadelphia, and the several Boroughs and Towns within this Province, remain unimproved; Be it enacted, &c. That all such unimproved Lots of Ground, within the City and Boroughs aforesaid, shall be rated and assessed, according to their Situation and Value, for and towards raising the Money hereby granted.” The Reader will observe, that the Word is all unimproved Lots, and that all comprehends the Lots belonging to the People, as well as those of the Proprietary. There were many of the former, and a Number belonging even to Members of the then Assembly; and considering the Value, the Tax must be proportionably as grievous to them, as the Proprietary’s to him. Is there among us a single Man, even a Proprietary Relation, Officer, or Dependant, so insensible of the Differences of Right and Wrong, and so confus’d in his Notions of just and unjust, as to think and say, that the Act in this Particular, was fundamentally wrong and unjust? I believe not one. What then could their Lordships mean by the propos’d Amendment? Their Meaning is easily explain’d. The Proprietaries have considerable Tracts of Land within the Bounds of Boroughs and Towns, that have not yet been divided into Lots: They pretended to believe, that by Virtue of this Clause, an imaginary Division would be made of those Lands into Lots, and an extravagant Value set on such imaginary Lots, greatly to their Prejudice: It was answered, that no such Thing was intended by the Act; and that by Lots, was meant only such Ground as had been surveyed and divided into Lots, and not the open undivided Lands. If this only is intended, say their Lordships, then let the Act be amended, so as clearly to express what is intended. This is the full Amount of the third Particular. How the Act was understood here, is well known by the Execution of it, before the Dispute came on in England; and therefore before their Lordships Opinion on the Point could be given; of which full Proof shall presently be made. In the mean Time it appears, that the Act was not on this Account, fundamentally wrong and unjust.
The fourth Particular is, “That the Governor’s Consent and Approbation be made necessary to every Issue and Application of the Money to be raised by Virtue of such Act.” The Assembly intended this, and tho’t they had done it in the Act. The Words of the Clause being, “That [the Commissioners named] or the major Part of them, or of the Survivors of them, with the Consent and Approbation of the Governor or Commander in Chief of this Province, for the Time being, shall order and appoint the Disposition of the Monies arising by Virtue of this Act, for and towards paying and cloathing two Thousand seven Hundred effective Men, &c.” It was understood here, that as the Power of disposing, was expressly to be with the Consent and Approbation of the Governor, the Commissioners had no Power to dispose of the Money without that Approbation: But their Lordships, jealous (as their Station requires) of this Prerogative of the Crown, and being better acquainted with the Force and Weakness of Law Expression, did not think the Clause explicit enough, unless the Words, and not otherwise, were added, or some other Words equivalent. This Particular therefore was no more, than another Requisition of greater Clearness and Precision; and by no Means a Foundation for the Charge of fundamentally wrong and unjust.

The fifth Particular was, “That Provincial Commissioners be named to hear and determine Appeals, brought on the Part of the Inhabitants as well as the Proprietaries.” There was already subsisting a Provision for the Appointment of County Commissioners of Appeal, by whom the Act might be, and actually has been, as we shall presently shew, justly and impartially executed, with Regard to the Proprietaries; but Provincial Commissioners, appointed in the Act, it was thought might be of Use, in regulating and equalizing the Modes of Assessment of different Counties, where they were unequal; and, by affording a second Appeal, tend more to the Satisfaction both of the Proprietaries and the People. This Particular was therefore a mere proposed Improvement of the Act, which could not be, and was not, in that respect, denominated fundamentally wrong and unjust.
We have now gone thro’ five of the six proposed Amendments, without discovering any Thing on which that Censure could be founded; but the sixth remains, which points at a Part of the Act, wherein we must candidly acknowlege there is something, that in their Lordships View of it, must justify their Judgment: The Words of the 6th Article are, “That the Payments by the Tenants to the Proprietaries of their Rents, shall be according to the Terms of their respective Grants, as if such Act had never been passed.” This relates to that Clause of the Act, by which the Paper Money was made a legal Tender in “Discharge of all Manner of Debts, Rents, Sum and of Sums of Money whatsoever, &c. at the Rates ascertained in the Act of Parliament, made in the sixth of Queen Anne.” From the great Injustice frequently done to Creditors, and complain’d of from the Colonies, by the vast Depreciation of Paper Bills, it was become a general fixed Principle with the Ministry, that such Bills, whose Value, tho’ fixed in the Act, could not be kept fixed by the Act, ought not to be made a legal Tender in any Colony, at those Rates. The Parliament had before passed an Act to take that Tender away in the four New-England Colonies, and have since made the Act general. This was what their Lordships would therefore have proposed for the Amendment. But it being represented, That the chief Support of the Credit of the Bills, was the legal Tender, and that without it they would become of no Value; it was allowed generally to remain, with an Exception to the Proprietaries Rents, where there was a special Contract for Payment in another Coin. It cannot be denied, but that this was doing Justice to the Proprietaries, and that had the Requisition been in favour of all other Creditors also, the Justice had been equal, as being general. We do not therefore presume to impeach their Lordship’s Judgment, that the Act, as it enforced the Acceptance of Bills for Money, at a Value which they had only nominally and not really, was in that Respect fundamentally wrong and unjust. And yet we believe the Reader will not think the Assembly so much to blame, when he considers, That the making Paper Bills a legal Tender, had been the universal Mode in America for more than threescore Years. That there was scarce a Colony that had not practised that Mode, more or less. That it had always been thought absolutely necessary in order to give the Bills a Credit, and thereby obtain from them the Uses of Money. That the Inconveniencies were therefore submitted to, for the Sake of the greater Conveniencies. That Acts innumerable of the like Kind had been approved by the Crown. And, that if the Assembly made the Bills a legal Tender at those Rates to the Proprietaries, they made them also a legal Tender to themselves, and all their Constituents, many of whom might suffer in their Rents, &c. as much, in proportion to their Estates, as the Proprietaries. But if he cannot on these Considerations, quite excuse the Assembly, what will he think of those Honourable Proprietaries, who when Paper Money was issued in their Colony, for the common Defence of their vast Estates, with those of the People, and who must therefore reap, at least, equal Advantages from those Bills with the People, could nevertheless wish to be exempted from their Share of the unavoidable Disadvantages. Is there upon Earth a Man besides, with any Conception of what is honest, with any Notion of Honor, with the least Tincture in his Veins of the Gentleman, but would have blush’d at the Thought; but would have rejected with Disdain such undue Preference, if it had been offered him? Much less would he have struggled for it, mov’d Heaven and Earth to obtain it, resolv’d to ruin Thousands of his Tenants by a Repeal of the Act rather than miss of it;
   *This would have been done, and the Money all sunk in the Hands of the People, if the Agents, Benjamin Franklin and Robert Charles, had not interposed, and voluntarily, without Authority from the Assembly so to do, but at their own Risque, undertaken that those Amendments should be made, or that they themselves would indemnify the Proprietaries from any Damages they might sustain for want thereof. An Action, which, as the Prefacer says in another Case, “Posterity perhaps, may find a Name for.”
 and enforce it afterwards by an audaciously wicked Instruction, forbidding Aids to his King, and exposing the Province to Destruction, unless it was complied with. And yet, These are HONOURABLE Men.
   †It is not easy to guess from what Source our Proprietaries have drawn their Principles. Those who study Law and Justice as a Science, have establish’d it a Maxim in Equity. Qui sentit commodum, sentire debet et onus. And so consistent is this with the common Sense of Mankind, that even our lowest untaught Coblers and Porters feel the Force of it in their own Maxim, (which they are honest enough never to dispute) Touch Pot, touch Penny.

Here then we have had a full View of the Assembly’s Injustice; about which there has been so much insolent Triumph! But let the Proprietaries and their discreet Deputies hereafter recollect and remember; that the same august Tribunal, which censured some of the Modes and Circumstances of that Act, did at the same Time establish and confirm the Grand Principle of the Act, viz. That the Proprietary Estate ought, with other Estates, to be taxed: And thereby did in Effect determine and pronounce, that the Opposition so long made in various Shapes, to that just Principle, by the Proprietaries, was fundamentally WRONG and UNJUST. An Injustice, they were not, like the Assembly, under any Necessity of committing for the public Good; or any other Necessity but what was impos’d on them by those base Passions that act the Tyrant in bad Minds, their Selfishness, their Pride, and their Avarice.
I have frequently mentioned the equitable Intentions of the House, in those Parts of the Act that were suppos’d obscure, and how they were understood here. A clear Proof thereof is found, as I have already said, in the actual Execution of the Act; in the Execution of it before the Contest about it in England, and therefore before their Lordships Objections to it had a Being. When the Report came over, and was laid before the House, one Year’s Tax had been levied; and the Assembly, conscious that no Injustice had been intended to the Proprietaries, and willing to rectify it if any should appear, appointed a Committee of Members from the several Counties, to examine into the State of the Proprietaries Taxes thro’ the Province, and nominated on that Committee, a Gentleman of known Attachment to the Proprietaries, and their Chief Justice, Mr. Allen, to the end that the strictest Enquiry might be made. Their Report was as follows:


“We the Committee appointed to enquire into, and consider the State of the Proprietary Taxation thro’ the several Counties, and report the same to the House, have, in pursuance of the said Appointment, carefully examined the Returns of Property, and compared them with the respective Assessments thereon made through the whole Province: and find,
“First, That no Part of the unsurveyed waste Lands, belonging to the Proprietaries, have, in any Instance, been included in the Estates taxed.
“Secondly, That some of the located uncultivated Lands, belonging to the Proprietaries in several Counties, remain unassessed, and are not, in any County, assessed higher than the Lands under like Circumstances, belonging to the Inhabitants.
“Thirdly, That all Lands, not granted by the Proprietaries, within Boroughs and Towns, remain untaxed, excepting in a few Instances, and in those they are rated as low as the Lands which are granted in the said Boroughs and Towns.


“The whole of the Proprietary Tax of eighteen Pence in the Pound, amounts to ---------
  £. 566
  4
  10


“And the Sum of the Tax on the Inhabitants for the same Year, amounts, thro’ the several Counties, to
}
27,103
  12
  8


“And it is the Opinion of your Committee, that there has not been any Injustice done to the Proprietaries, or Attempts made to rate or assess any Part of their Estates, higher than the Estates of the like Kind belonging to the Inhabitants, are rated and assessed; but on the contrary, we find, that their Estates are rated, in many instances below others.



Thomas Leech,
George Ashbridge.


Joseph Fox.
Emanuel Carpenter.


Samuel Rhoads.
John Blackburn.


Abraham Chapman.
William Allen.”





The House communicated this Report to Governor Hamilton, when he afterwards press’d them to make the stipulated Act of Amendment; acquainting him at the same Time, that as in the Execution of the Act, no Injustice had hitherto been done to the Proprietary, so, by a Yearly Inspection of the Assessments, they would take Care that none should be done him; for that if any should appear, or the Governor could at any Time point out to them any that had been done, they would immediately rectify it; and therefore, as the Act was shortly to expire, they did not think the Amendments necessary. Thus that Matter ended during that Administration. And had his Successor, Governor Penn, permitted it still to sleep, we are of Opinion it had been more to the Honor of the Family, and of his own Discretion. But he was pleas’d to found upon it a Claim manifestly unjust, and which he was totally destitute of Reason to support. A Claim, that the Proprietaries best and most valuable located uncultivated Lands should be taxed no higher than the worst and least valuable of those belonging to the Inhabitants: To enforce which, as he thought the Words of one of the Stipulations seem’d to give some Countenance to it, he insisted on using those very Words as sacred, from which he could “neither in Decency or in Duty,” deviate, tho’ he had agreed to deviate from Words of the same Report, and therefore equally sacred, in every other Instance. A Conduct which will, as the Prefacer says in Governor Denny’s Case, forever disgrace the Annals of his Administration.
   *For a fuller Account of this Dispute, the Reader is re[ferred] to the News-Papers and Votes of Assembly.

Never did any Administration open with a more promising Prospect. He assur’d the People, in his first Speeches, of the Proprietaries paternal Regard for them, and their sincere Dispositions to do every Thing that might promote their Happiness. As the Proprietaries had been pleased to appoint a Son of the Family to the Government, it was thought not unlikely that there might be something in these Professions; for that they would probably chuse to have his Administration made easy and agreeable, and to that End might think it prudent to withdraw those harsh, disagreeable and unjust Instructions, with which most of his Predecessors had been hamper’d: The Assembly therefore believ’d fully, and rejoic’d sincerely. They show’d the new Governor every Mark of Respect and Regard that was in their Power. They readily and chearfully went into every Thing he recommended to them. And when he and his Authority were insulted and indanger’d by a lawless murdering Mob, they and their Friends, took Arms at his Call, and form’d themselves round him for his Defence, and the Support of his Government. But when it was found that those mischievous Instructions still subsisted, and were even farther extended; when the Governor began, unprovok’d, to send the House affronting Messages, seizing every imaginary Occasion of reflecting on their Conduct; when every other Symptom appear’d of fixt deep-rooted Family Malice, which could but a little while bear the unnatural Covering that had been thrown over it, what Wonder is it, if all the old Wounds broke out and bled afresh, if all the old Grievances, still unredress’d, were recollected; if Despair succeeded of any Peace with a Family, that could make such Returns to all their Overtures of Kindness? And when, in the very Proprietary Council, compos’d of stanch Friends of the Family, and chosen for their Attachment to it, ’twas observ’d, that the old Men, (I. Kings, Chap. 12.) withdrew themselves, finding their Opinion slighted, and that all Measures were taken by the Advice of two or three young Men, (one of whom too denies his Share in them) is it any Wonder, since like Causes produce like Effects, if the Assembly, notwithstanding all their Veneration for the first Proprietor, should say, with the Children of Israel under the same Circumstances, What Portion have we in David, or Inheritance in the Son of Jesse: To your Tents, O Israel!
Under these Circumstances, and a Conviction that while so many natural Sources of Difference subsisted between Proprietaries and People, no Harmony in Government could long subsist; without which, neither the Commands of the Crown could be executed, nor the public Good promoted; the House resum’d the Consideration of a Measure that had often been propos’d in former Assemblies; a Measure that every Proprietary Province in America had, from the same Causes, found themselves oblig’d to take, and had actually taken or were about to take; and a Measure that had happily succeeded, wherever it was taken; I mean the Recourse to an immediate Royal Government.
They therefore, after a thorough Debate, and making no less than twenty-five unanimous Resolves, expressing the many Grievances this Province had long laboured under, thro’ the Proprietary Government; came to the following Resolution, viz.
Resolved, Nemine contradicente,
“That this House will adjourn, in order to consult their Constituents, whether an humble Address should be drawn up, and transmitted to his Majesty, praying, that he would be graciously pleased to take the People of this Province under his immediate Protection and Government, by compleating the Agreement heretofore made with the first Proprietary for the Sale of the Government to the Crown, or otherwise as to his Wisdom and Goodness shall seem meet.”
   *These Words, “by completing the Agreement,” &c. are omitted by the honest Prefacer, in his Account of the Resolve, that they might not interfere with his Insinuation of the Measure’s being impracticable, “Have the Proprietors, by any Act of theirs, forfeited the least tittle of what was granted them by his Majesty’s Royal Ancestors? Or can they be deprived of their Charter Rights without their Consent?” &c. Sensible, that these Questions are impertinent, if those Rights are already sold.

This they ordered to be made public, and it was published accordingly, in all the News Papers; the House then adjourn’d for no less then seven Weeks, to give their Constituents Time to consider the Matter, and themselves an Opportunity of taking their Opinion and Advice. Could any thing be more deliberate, more fair and open, or more respectful to the People that chose them? During this Recess, the People in many Places, held little Meetings with each other, the Result of which was, that they would manifest their Sentiments to their Representatives, by petitioning the Crown directly of themselves, and requesting the Assembly to transmit and support those Petitions. At the next Meeting, many of these Petitions were delivered to the House with that Request; they were signed by a very great
   *The Prefacer, with great Art, endeavours to represent this Number as insignificant. He says the Petitioners were but 3500, and that the Province contains near Three HUNDRED THOUSAND SOULS! His Reader is to imagine that Two Hundred AND NINETY-SIX THOUSAND FIVE HUNDRED of them were apply’d to and refus’d to sign it. The Truth is, that his Number of Souls is vastly exaggerated. The Dwelling Houses in the Province in 1752 did not exceed 20,000. Political Arithmeticians reckon generally but 5 Souls to a House, one House with another; and therefore, allowing for Houses since built, there are not probably more than an Hundred and ten Thousand Souls in the Province: That of these scarce 22,000 could with any Propriety be Petitioners. And considering the scatter’d Settlement of the Province, the general Inattention of Mankind, especially in new Countries, to public Affairs; and the indefatigable Pains taken by the Proprietors new Allies, the Presbyterian Clergy of Philadelphia, (who wrote circular Letters to every Congregation in the County, to deter them from petitioning, by dutiful Intimations, that if we were reduc’d to a Royal Government it would be the “Ruin of the Province,”) ’tis a Wonder the Number (near a sixth Part) was so great as it was. But if there had been no such Petitions, it would not have been material to the Point. The Assembly went upon another Foundation. They had adjourned to consult their Constituents, they return’d satisfy’d that the Measure was agreeable to them, and nothing appear’d to the contrary.
 Number of the most substantial Inhabitants, and not the least Intimation was receiv’d by the Assembly from any other of their Constituents, that the Measure was disapproved, except in a Petition from an obscure Township in Lancaster County, to which there were about forty Names indeed, but all evidently signed by three Hands only. What could the Assembly infer from this express’d Willingness of a Part, and Silence of the Rest; but that the Measure was universally agreeable? They accordingly resum’d the Consideration of it, and tho’ a small, very small Opposition then appear’d to it in the House, yet as even that was founded, not on the Impropriety of the Thing, but on the suppos’d unsuitableness of the Time, or the Manner; and a Majority of nine tenths being still for it, a Petition was drawn agreeable to the former Resolve, and order’d to be transmitted to his Majesty.
But the Prefacer tells us, that these Petitioners for a Change were a “Number of rash, ignorant, and inconsiderate People,” and generally of a low Rank. To be sure they were not of the Proprietary Officers, Dependants, or Expectants, and those are chiefly the People of high Rank among us; but they were otherwise generally Men of the best Estates in the Province, and Men of Reputation. The Assembly who come from all Parts of the Country, and therefore may be suppos’d to know them at least as well as the Prefacer, have given that Testimony of them. But what is the Testimony of the Assembly, who in his Opinion, are equally rash, ignorant, and inconsiderate with the Petitioners? And if his Judgment is right, how imprudently and contrary to their Charter have his three Hundred Thousand Souls acted in their Elections of Assemblymen these twenty Years past; for the Charter requires them to chuse Men of most Note for Virtue, Wisdom, and Ability!

But these are Qualities engross’d, it seems, by the Proprietary Party. For they say, “the WISER and BETTER Part of the Province had far different Notions of this Measure. They considered, that the Moment they put their Hands to these Petitions, they might be surrendering up their Birthright.” I felicitate them on the Honor they have thus bestow’d upon themselves, on the sincere Compliments thus given and accepted, and on their having with such noble Freedom, discarded the sniveling Pretence to Modesty, couch’d in that thread-bare Form of Words Though we say it that should not say it. But is it not surprising, that during the seven Week Recess of the Assembly, expressly to consult their Constituents on the Expediency of this Measure, and during the fourteen Days the House sat deliberating on it, after they met again; these their Wisdoms and Betternesses should never be so kind as to communicate the least Scrap of their Prudence, their Knowledge, or their Consideration, to their rash, ignorant, and inconsiderate Representatives? Wisdom in the Mind is not, like Money in the Purse, diminish’d by Communication to others. They might have lighted up our farthing Candles for us, without lessening the Blaze of their own Flambeaux. But they suffer’d our Representatives to go on in the Dark, till the fatal Deed was done, and the Petition sent to the King, praying him to take the Government of this Province into his immediate Care, whereby, if it succeeds, “our glorious Plan of public Liberty, and Charter Privileges is to be barter’d away,” and we are to be made Slaves forever! Cruel Parsimony! to refuse the Charity of a little Understanding, when God had given you so much, and the Assembly begg’d it as an Alms! O that you had but for once remember’d and observ’d the Counsel of that wise Poet, Pope, where he says,

“Be Niggards of Advice on no Pretence;
For the worst Avarice is that of Sense.”

In the Constitution of our Government, and in that of one more, there still remains a Particular Thing that none of the other American Governments have, to wit, the Appointment of a Governor by the Proprietors, instead of an Appointment by the Crown. This Particular in Government, has been found inconvenient, attended with Contentions and Confusions where-ever it existed, and has therefore been gradually taken away from Colony after Colony, and every where greatly to the Satisfaction and Happiness of the People. Our wise first Proprietor and Founder, was fully sensible of this, and being desirous of leaving his People happy, and preventing the Mischiefs that he foresaw must in time arise from that Circumstance, if it was continued, he determined to take it away, if possible, during his own Life-time. They accordingly entred into a Contract, for the Sale of the Proprietary Right of Government to the Crown, and actually received a Sum in Part of the Consideration. As he found himself likely to die, before that Contract (and with it his Plan for the Happiness of his People) could be compleated; he carefully made it a Part of his last Will and Testament, devising the Right of the Government to two Noble Lords, in Trust that they should release it to the Crown. Unfortunately for us, this has never yet been done. And this is merely what the Assembly now desire to have done. Surely he that form’d our Constitution, must have understood it. If he had imagin’d that all our Privileges depended on the Proprietary Government, will any one suppose that he would himself have meditated the Change, that he would have taken such effectual Measures, as he thought them, to bring it about speedily, whether he should live or die? Will any of those who now extol him so highly, charge him at the same time with the Baseness of endeavouring thus to defraud his People of all the Liberties and Privileges he had promised them, and be the most solemn Charters and Grants assur’d to them, when he engag’d them to assist him in the Settlement of his Province? Surely none can be so inconsistent! And yet this Proprietary Right of Governing or appointing a Governor, has, all of a sudden, chang’d its Nature; and the Preservation of it, become of so much Importance to the Welfare of the Province, that the Assembly’s only Petitioning to have their venerable Founder’s Will executed, and the Contract he entered into for the Good of his People completed, is stil’d an “Attempt to violate the Constitution for which our Fathers planted a Wilderness; to barter away our glorious Plan of public Liberty and Charter Privileges; a risquing of the whole Constitution; an offering up our whole Charter Rights; a wanton sporting with Things sacred,” &c.
Pleasant, surely it is, to hear the Proprietary Partizans, of all Men, bawling for the Constitution, and affecting a terrible concern for our Liberties and Privileges. They who have been, these twenty Years, cursing our Constitution, declaring that it was no Constitution, or worse than none, and that Things could never be well with us, ’till it was new-modell’d, and made exactly conformable to the British Constitution. They who have treated our distinguishing Privileges as so many Illegalities and Absurdities; who have solemnly declared in Print, that though such Privileges might be proper in the Infancy of a Colony, to encourage its Settlement, they became unfit for it in its grown State, and ought to be taken away: They, who by numberless Falshoods, propagated with infinite Industry, in the Mother Country, attempted to procure an Act of Parliament for the actual depriving a very great Part of the People of their Privileges: They too who have already depriv’d the whole People, of some of their most important Rights, and are daily endeavouring to deprive them of the rest! Are these become Patriots, and Advocates for our Constitution? Wonderful Change! Astonishing Conversion! Will the Wolves then protect the Sheep, if they can but persuade ’em to give up their Dogs? Yes; The Assembly would destroy all their own Rights, and those of the People; and the Proprietary Partizans are become the Champions for Liberty! Let those who have Faith, now make Use of it: For if ’tis rightly defin’d, the Evidence of Things not seen, certainly never was there more Occasion for such Evidence, the Case being totally destitute of all other.
It has been long observ’d, that Men are, with that Party, Angels or Demons, just as they happen to concur with or oppose their Measures. And I mention it for the Comfort of old Sinners, that in Politics, as well as in Religion, Repentance and Amendment, tho’ late, shall obtain Forgiveness and procure Favour. Witness the late Speaker, Mr. Norris, a steady and constant Opposer of all the Proprietary Encroachments, and who, for thirty Years past, they have been therefore continually abusing, allowing him no one Virtue or good Quality whatsoever; but now, as he show’d some Unwillingness to engage in this present Application to the Crown, he is become all at once the faithful Servant—but let me look at the Text, to avoid Mistakes—and indeed I was mistaken. I thought it had been faithful Servant of the Public; but I find ’tis only—of the House. Well chosen, that Expression, and prudently guarded. The former, from a Proprietary Pen, would have been Praise too much, only for disapproving the Time of the Application. Could you, much respected Sir, go but a little farther; and disapprove the Application itself; could you but say, the Proprietary Government is a good one, and ought to be continued; then might all your political Offences be done away, and your scarlet Sins become as Snow and Wool; then might you end your Course with (Proprietary) Honor. P——should preach your funeral Sermon, and S——the Poisoner of other Characters, embalm your Memory. But those Honors you will never receive; for with returning Health and Strength, you will be found in your old Post, firm for your Country.
There is Encouragement too for young Sinners. Mr. Dickenson, whose Speech our Prefacer has introduc’d to the World, tho’ long hated by some, and disregarded by the rest of the Proprietary Faction, is at once, for the same Reason as in Mr. Norris’s Case, become a Sage in the Law, and an Oracle in Matters relating to our Constitution. I shall not end[e]avour to pluck so much as a Leaf from these the young Gentleman’s Laurels. I would only advise him carefully to preserve the Panegyrics with which they have adorn’d him: In time they may serve to console him, by balancing the Calumny they shall load him with, when he does not go through with them in all their Measures: He will not probably do the one, and they will then assuredly do the other. There are Mouths that can blow hot as well as cold, and blast on your Brows the Bays their Hands have plac’d there. Experto crede Roberto. Let but the Moon of Proprietary Favor, withdraw its Shine for a Moment, and that “great Number of the principal Gentlemen of Philadelphia,” who apply’d to you for the Copy of your Speech, shall immediately despise and desert you.
Those principal Gentlemen! What a Pity it is that their Names were not given us in the Preface, together with their admirable Letter! We should then have known where to run for Advice, on all Occasions. We should have known who to chuse for our future Representatives. For undoubtedly, these were they that are elsewhere called, “the Wiser and BETTER Part of the Province.” None but their Wisdoms, could have known beforehand, that a Speech which they never heard, and a Copy of which they had never seen, but were then requesting to see, was “a Spirited Defence,” and “of our Charter Privileges;” and that “the Publication of it would be of great Utility, and give general Satisfaction.” No inferior Sagacity could discover, that the Appointment of a Governor by the Proprietor, was one of our “Charter Privileges;” and that those who oppos’d the Application for a Royal Government, were therefore Patriot Members, appearing on the Side of our Privileges and our Charter!
Utterly to confound the Assembly, and shew the Excellence of Proprietary Government, the Prefacer has extracted from their own Votes, the Praises they have from Time to Time bestow’d on the first Proprietor, in their Addresses to his Sons. And tho’ Addresses are not generally the best Repositories of Historical Truth, we must not in this Instance, deny their Authority. That these Encomiums on the Father, tho’ sincere, have occur’d so frequently, was owing, however, to two Causes; First, a vain Hope the Assemblies entertain’d, that the Father’s Example, and the Honors done his Character, might influence the Conduct of the Sons. Secondly, for that in attempting to compliment the Sons on their own Merits, there was always found an extreme Scarcity of Matter. Hence, the Father, the honored and honorable Father, was so often repeated that the Sons themselves grew sick of it; and have been heard to say to each other with Disgust, when told that A. B. and C. were come to wait upon them with Addresses on some public Occasion, “Then I suppose we shall hear more about our Father.” So that, let me tell the Prefacer, who perhaps was unacquainted with this Anecdote, that if he hop’d to curry more Favor with the Family, by the Inscription he has fram’d for that great Man’s Monument,  he may find himself mistaken;—for—there is too much in it of our Father.
If therefore, he would erect a Monument to the Sons, the Votes of Assembly, which are of such Credit with him, will furnish him with ample Materials for his Inscription.
To save him Trouble, I will essay a Sketch for him, in the Lapidary Stile, tho’ mostly in the Expressions, and every where in the Sense and Spirit of the Assembly’s Resolves and Messages.
Be this a MemorialOf T— and R— P—,P— of P—Who with Estates immense,Almost beyond Computation,When their own Province,And the whole British EmpireWere engag’d in a bloody and most expensive War,Begun for the Defence of those Estates,Could yet meanly desireTo have those very EstatesTotally or PartiallyExempted from Taxation,While their Fellow-Subjects all around them,

Groan’dUnder the universal Burthen.To gain this Point,They refus’d the necessary LawsFor the Defence of their People,And suffer’d their Colony to welter in its Blood,Rather than abate in the leastOf these their dishonest Pretentions.
The Privileges granted by their FatherWisely and benevolentlyTo encourage the first Settlers of the Province.They,Foolishly and cruelly,Taking Advantage of public Distress,Have extorted from the Posterity of those Settlers;And are daily endeavouring to reduce themTo the most abject Slavery:Tho’ to the Virtue and Industry of those PeopleIn improving their Country,They owe all that they possess and enjoy.
A striking InstanceOf human Depravity and Ingratitude;And an irrefragable Proof,That Wisdom and GoodnessDo not descend with an Inheritance;But that ineffable MeannessMay be connected with unbounded Fortune.
   *Votes and Proceedings of the House of Representatives, 1754, passim. 1755, 1756, 1757, passim. 1758, 1759, 1760, 1761, 1762, 1763, 1764, passim.

What then avails it to the Honor of the present Proprietors, that our Founder, and their Father, gave us Privileges, if they, the Sons, will not permit us the Use of them, or forcibly rend them from us? David may have been a Man after God’s own Heart, and Solomon the wisest of Proprietors and Governors; but if Rehoboam will be a Tyrant and a——, who can secure him the Affections of the People! The Virtue and Merit of his Ancestors may be very great, but his Presumption in depending on those alone, may be much greater.
I lamented a few Pages ago, that we were not acquainted with the Names of those principal Gentlemen the wiser and better Part of the Province: I now rejoice that we are likely some time or other to know them; for a Copy of a Petition to the King is now before me, which, from its similarity with their Letter, must be of their inditing, and will probably be recommended to the People, by their leading up the Signing.
On this Petition I shall take the Liberty of making a few Remarks, as they will save me the Necessity of following farther the Preface, the Sentiments of this and that being nearly the same.
It begins with a formal Quotation from the Petition, which they own they have not seen, and of Words that are not in it, and after relating very imperfectly and unfairly; the Fact relating to their Application for a Copy of it, which is of no great Importance; proceeds to set forth, “That—As we, and all your American Subjects must be governed by Persons authorized and approved by your Majesty, on the best Recommendation that can be obtained of them, we cannot perceive our Condition in this Respect to be different from our Fellow-Subjects around us, or that we are thereby less under your Majesty’s particular Care and Protection, than they are, since there can be no Governors of this Province, without your Majesty’s immediate Approbation and Authority.” Such a Declaration from the wiser Part of the Province, is really a little surprizing. What! When Disputes concerning Matters of Property are daily arising between you and your Proprietaries, cannot your Wisdoms perceive the least Difference, between having the Judges of those Disputes appointed by a Royal Governor, who has no Interest in the Cause; and having them appointed by the Proprietaries themselves, the principal Parties against you, and during their Pleasure too? When Supplies are necessary to be rais’d for your Defence, can you perceive no Difference, between having a Royal Governor, free to promote his Majesty’s Service, by a ready Assent to your Laws, and a Proprietary Governor, shackled by Instructions, forbidding him to give that Assent, unless some private Advantage is obtain’d, some Profit got, or unequal Exemption gain’d for their Estate, or some Privilege wrested from you? When Prerogative, that in other Governments is only used for the Good of the People, is here strained to the extreme, and used to their Prejudice, and the Proprietaries Benefit, can you perceive no Difference? When the direct and immediate Rays of Majesty, benignly and mildly shine on all around us, but are transmitted and thrown upon us thro’ the Burning Glass of Proprietary Government, can your Sensibilities feel no Difference? Shelter’d perhaps, in Proprietary Offices, or benum’d with Expectations, it may be you cannot. But surely you might have known better than to tell his Majesty, “that there can be no Governors of this Province without his immediate Approbation.” Don’t you know, who know so much, that by our blessed Constitution, the Proprietors themselves, whenever they please, may govern us in Person, without such Approbation?
The Petition proceeds to tell his Majesty, “That the particular Mode of Government, which we enjoy under your Majesty—is held in the highest Estimation by Good Men of all Denominations among us, and hath brought Multitudes of industrious People from various Parts of the World,” &c. Really! Can this be from Proprietary Partizans? That Constitution which they were forever censuring, as defective in a Legislative Council, defective in Government Powers, too popular in many of its Modes; is it now become so excellent? Perhaps as they have been tinkering it these Twenty Years, till they have stript it of some of its most valuable Privileges, and almost spoilt it, they now begin to like it. But then, it is not surely, this present Constitution that brought hither those Multitudes. They came before. At least, it was not that Particular in our Constitution, the Proprietary Power of Appointing a Governor, which attracted them; that single Particular which alone is now in question; which our venerable Founder first, and now the Assembly, are endeavouring to change. As to the remaining valuable Part of our Constitution, the Assembly have been equally full and strong in expressing their Regard for it, and perhaps stronger and fuller; for their Petition in that respect, is in the Nature of a Petition of Right, it lays Claim, tho’ modestly and humbly, to those Privileges, on the Foundation of Royal Grants, on Laws confirmed by the Crown, and on Justice and Equity; as the Grants were the Consideration offer’d to induce them to settle, and which they have in a Manner purchas’d and paid for, by executing that Settlement without putting the Crown to any Expence.
Whoever would know what our Constitution was, when it was so much admir’d, let him peruse that elegant farewell Speech of Mr. Hamilton, Father of our late Governor, when as Speaker he took his Leave of the House, and of public Business, in 1739, and then let him compare that Constitution with the present. The Power of appointing public Officers by the Representatives of the People, which he so much extols: Where is it now? Even the bare naming to the Governor in a Bill, a trivial Officer to receive a Light-house Duty, which could be consider’d as no more than a mere Recommendation, is, in a late Message, stil’d, “An Encroachment on the Prerogative of the Crown!” The sole Power of raising and disposing of the Public Money, which, he says, was then lodged in the Assembly, that inestimable Privilege, What is become of it? Inch by Inch they have been wrested from us, in Times of public Distress, and the rest are going the same Way. I remember to have seen, when Governor Hamilton was engag’d in a Dispute with the Assembly, on some of those Points, a Copy of that Speech, which then was intended to be reprinted, with a Dedication to that honorable Gentleman, and this Motto from John Rogers’s Verses in the Primer.

We send you here a little Book,
For you to look upon;
That you may see your Father’s Face,
  Now he is dead and gone.

Many a such little Book has been sent by our Assemblies to the present Proprietaries. But they don’t like to see their Father’s Face; it puts their own out of Countenance.
The Petition proceeds to say, “That such Disagreements as have arisen in this Province, we have beheld with Sorrow, but as others around us are not exempted from the like Misfortunes, we can by no Means conceive them incident to the Nature of our Government, which hath often been adminstred with remarkable Harmony: And your Majesty, before whom our late Disputes have been laid, can be at no Loss, in your great Wisdom, to discover whether they proceed from the above Cause, or should be ascribed to some others.” The disagreements in question, are Proprietary Disagreements in Government, relating to Proprietary private Interests. And are not the Royal Governments around us, exempt from these Misfortunes? Can you, really, Gentlemen, by no Means conceive, that Proprietary Government Disagreements, are incident to the Nature of Proprietary Governments? Can they in Nature be incident to any other Governments? If your Wisdoms are so hard to conceive, I am afraid they will never bring forth. But then our Government “hath often been adminstred with remarkable Harmony.” Very true; as often as the Assembly have been able and willing to purchase that Harmony, and pay for it, the Mode of which has already been shewn. And yet that Word often seems a little unluckily chosen: The Flame that is often put out, must be as often lit; If our Government hath often been administred with remarkable Harmony, it hath as often been administred with remarkable Discord. One often is as numerous as the other. And his “Majesty,” if he should take the Trouble of looking over our Disputes, to which the Petitioners, (to save themselves a little Pains, modestly and decently refer him) where will he, for twenty Years past, find any but Proprietary Disputes concerning Proprietary Interests, or Disputes that have been connected with, and arose from them?
The Petition proceeds to assure his Majesty, “That this Province (except from the Indian Ravages) enjoys the most perfect internal Tranquility!” Amazing! What! the most perfect Tranquility! When there have been three atrocious Riots within a few Months! When in two of them horrid Murthers were committed on twenty innocent Persons, and in the third, no less than one Hundred and forty like Murthers were meditated, and declar’d to be intended, with as many more as should be occasion’d by any Opposition. When we know that these Rioters and Murderers, have none of them been punish’d, have never been prosecuted, have not even been apprehended! When we are frequently told, that they intend still to execute their Purposes, as soon as the Protection of the King’s Forces is withdrawn—Is our Tranquility more perfect now, than it was between the first Riot and the second, or between the second and the third? And why “except the Indian Ravages,” if a little Intermission is to be denominated “the most perfect Tranquility?” for the Indians too have been quiet lately. Almost as well might Ships in an Engagement talk of the most perfect Tranquility between two Broadsides. But “a Spirit of Riot and Violence is foreign to the general Temper of the Inhabitants.” I hope and believe it is; the Assembly have said nothing to the contrary. And yet, is there not too much of it? Are there not Pamphlets continually written, and daily sold in our Streets, to justify and encourage it? Are not the mad armed Mob in those Writings instigated to imbrue their Hands in the Blood of their Fellow Citizens; by first applauding their Murder of the Indians, and then representing the Assembly and their Friends as worse than Indians, as having privately stirr’d up the Indians to murder the white People, and arm’d and rewarded them for that Purpose? Lies, Gentlemen, villainous as ever the Malice of Hell invented; and which to do you Justice, not one of you believes, tho’ you would have the Mob believe them.
But your Petition proceeds to say, “That where such Disturbances have happened, they have been speedily quieted.” By whom were they quieted? The two first, if they can be said to be quieted, were quieted only by the Rioters themselves going home quietly, (that is without any Interruption) and remaining there till their next Insurrection, without any Pursuit, or Attempt to apprehend any of them: And the third, was it quieted, or was the Mischief they intended prevented, or could it have been prevented, without the Aid of the King’s Troops march’d into the Province for that Purpose? “The civil Powers have been supported.” In some sort. We all know how they were supported. But have they been fully supported? Has the Government sufficient Strength, even with all its Supports, to venture on the apprehending and Punishment of those notorious Offenders? If it has not, why are you angry at those who would strengthen its Hands by a more immediate Royal Authority? If it has, why is not the Thing done? Why will the Government, by its Conduct, strengthen the Suspicions, (groundless no doubt) that it has come to a private Understanding with those Murderers, and that Impunity for their past Crimes is to be the Reward of their future political Services? O, but, says the Petition, “There are perhaps Cases in all Governments, where it may not be possible speedily to discover Offenders.” Probably; but is there any Case in any Government where it is not possible to endeavour such a Discovery? There may be Cases where it is not safe to do it: And perhaps the best Thing our Government can say for itself, is, That that is our Case. The only Objection to such an Apology must be, that it would justify that Part of the Assembly’s Petition to the Crown which relates to the Weakness of our present Government.
   *The Assembly being call’d upon by the Governor for their Advice on that Occasion; did in a Message, advise his sending for, and examining the Magistrates of Lancaster County and Borough, where the Murders were committed, in order to discover the Actors; but neither that, nor any of the other Measures recommended, were ever taken. Proclamations indeed were published, but soon discontinu’d.

Still, if there is any Fault, it must be in the Assembly; for, says the Petition, “if the Executive Part of our Government should seem in any Case too weak, we conceive “it is the Duty of the Assembly, and in their Power to strengthen it.” This Weakness, however, you have just deny’d; “Disturbances you say, have been speedily quieted, and the civil Powers supported,” and thereby you have depriv’d your insinuated Charge against the Assembly of its only Support. But is it not a Fact known to you all, that the Assembly did endeavour to strengthen the Hands of the Government? That at his Honour’s Instance they prepar’d and pass’d in a few Hours, a Bill for extending hither the Act of Parliament for dispersing Rioters? That they also pass’d and presented to him a Militia Bill, which he refus’d, unless Powers were thereby given him, over the Lives and Properties of the Inhabitants, which the public Good did not require, and which their Duty to their Constituents would not permit them to trust in the Hands of any Proprietary Governor? You know the Points, Gentlemen. They have been made public. Would you have had your Representatives give up those Points? Do you intend to give them up when at the next Election you are made Assemblymen? If so; tell it us honestly beforehand, that we may know what we are to expect, when we are about to chuse you?
I come now to the last Clause of your Petition, where, with the same wonderful Sagacity with which you in another Case discover’d the Excellency of a Speech you never heard, you undertake to characterize a Petition you own you never saw; and venture to assure his Majesty that it is “exceeding grievous in its Nature; that it by no Means contains a proper Representation of the State of this Province; and is repugnant to the general Sense of his numerous and loyal Subjects in it.” Are then his Majesty’s “numerous and loyal Subjects” in this Province all as great Wizards as yourselves, and capable of knowing without seeing it, that the Petition is repugnant to their general Sense? But the Inconsistence of your Petition, Gentlemen, is not so much to be wonder’d at; the Prayer of it is still more extraordinary, “We therefore most humbly pray, that your Majesty would be graciously pleased wholly to disregard the said Petition of the Assembly.” What! without Enquiry! Without Examination! without a Hearing of what the Assembly might say in Support of it! “wholly disregard” the Petition of your Representatives in Assembly, accompany’d by other Petitions signed by Thousands of your Fellow-Subjects, as loyal, if not as wise and as good as yourselves! Would you wish to see your great and amiable Prince, act a Part that could not become a Dey of Algiers? Do you, who are Americans pray for a Precedent of such Contempt, in the treatment of an American Assembly! Such “total Disregard” of their humble Applications to the Throne? Surely your Wisdoms here have overshot yourselves. But as Wisdom shews itself, not only in doing what is right, but in confessing and amending what is wrong, I recommend the latter particularly to your present Attention; being persuaded of this Consequence, That tho’ you have been mad enough to sign such a Petition, you never will be Fools enough to present it.
There is one Thing mention’d in the Preface, which I find I omitted to take Notice of as I came along, the Refusal of the House to enter Mr. Dickenson’s Protest on their Minutes: This is mention’d in such a Manner there, and in the News Papers, as to insinuate a Charge of some Partiality and Injustice in the Assembly. But the Reasons were merely these, That tho’ Protesting may be a Practice with the Lords of Parliament, there is no Instance of it in the House of Commons, whose Proceedings are the Model follow’d by the Assemblies of America; that there is no Precedent of it on our Votes, from the beginning of our present Constitution; and that the introducing such a Practice, would be attended with Inconveniences; as the Representatives in Assembly, are not, like the Lords in Parliament, unaccountable to any Constituents; and would therefore find it necessary for their own Justification, if the Reasons of the Minority for being against a Measure, were admitted in the Votes, to put there likewise the Reasons that induc’d the Majority to be for it. Whereby the Votes, which were intended only as a Register of Propositions and Determinations, would be fill’d with the Disputes of Members with Members; and the public Business be thereby greatly retarded, if ever brought to a period.
As that Protest was a mere Abstract of Mr. Dickenson’S Speech, every Particular of it will be found answer’d in the following Speech of Mr. Galloway, from which it is fit that I should no longer detain the Reader.
Advertisement.
To introduce the following Speech to the Public, Some account of that to which it was an Answer, seems necessary.
During the Time of the several Debates respecting the Change of Government, Mr. Dickenson seldom attended, and was absent when the important one came on, which issued in the Resolve, to adjourn and consult the People. At the next Meeting several Motions were made to bring this Resolution to an Issue, and after great Deliberation, it was resolved by a Majority of 27 to 3, that a Committee should be appointed to bring in the Petition to his Majesty to resume the Powers of Government. But at none of these Debates and Resolutions, was Mr. Dickenson present, tho’ he well knew, or at least had great Reason to expect this Business was in continual Agitation.

During this Time, and the Recess of the Assembly, Mr. Dickenson employed himself in collecting his Sentiments in Opposition to the Measure, and in forming his Thoughts into the best Order, and dressing them in the best Language his Abilities were capable of. And upon the first reading of the Petition, and not till then, had he in all this Time, entered into the Debate, or publickly deliver’d his Opinion respecting the intended Change.
After a Measure is resolved on in a House of Legislature, it is well known to be contrary to all Rule and Order, to object to the Measure; otherwise publick Business cou’d never be brought to an Issue. Members may speak to the Mode, but not object against the Thing resolved on. But this Rule, so necessary in public Transactions, was sacrificed either to Mr. Dickinson’s Indolence in not attending, or to his Industry in forming his Speech. For he was permitted to object to the Design itself.
In the Debate on the first reading of the Petition, he attempted to deliver his Objections against the Measure, ore tenus; But finding every thing he offer’d judiciously and sensibly refuted by several Members, he was obliged to retreat to his Speech in writing, which after a short Introductory Apology, he read in his place, in a Manner not the most deliberate.
This unparliamentary Mode of proceeding, and the Difficulty of Retaining in the Memory so long and elaborate a Performance, obliged, and indeed justified the Gentleman, the Author of the following Speech, in taking short Notes, from which, after Mr. Dickenson had concluded, he rose to answer the Objections offer’d against the Petition. But the Speaker being exceedingly indispos’d, the Debate was adjourn’d till next Day.
Before the Adjournment, Mr. Dickenson, was requested by several Members, and informed by the Speaker, that he ought to leave his Speech on the Table for the Perusal and Consideration of the House. But this he several Times evaded, alledging in Excuse, that it was too incorrect and indigested; altho’ he was repeatedly informed, that none wou’d examine it with a View to make any critical Observations on the Stile or Method, but only to make themselves acquainted with the Substance. At length he was prevail’d on to promise in the most solemn Manner, that he would deliver it to Mr. Galloway that Evening. That Gentleman called on him at the Time appointed, but Mr. Dickenson continuing in the same Humour, declined delivering it. Nor did he give the Members an Opportunity of perusing it, until the Debate was over, and the Question called for, whether the Petition shou’d be transcribed for a third Reading. Which passed in the Affirmative by the Votes of all the Members who rose on the former Question. All that Mr. Dickenson had either said or read, not having the Success of altering the Opinion of a single Member.
Nor did the Speech then remain long upon the Table, for Mr. Dickenson immediately after, got it into his Hands again, and carried it out of the House. What has been done with it since, to whose Care and Correction it has been committed, and by whom, and with what Views it has been published, the Preface attending it sufficiently demonstrates.
However, since, the Art and Dress in which it now appears to the Public, very different from that in which it appeared in the House, renders it little less than necessary, that the Public shou’d know the Arguments and Reasons which prevailed on the Members to retain their former Resolution, of prosecuting the Petition to the Crown; the following Speech, in Substance the same that was offered by Mr. Galloway, in Answer to Mr. Dickenson, taken from his short Notes, and put into Order, is submitted to the Consideration of the Lovers and Supporters of public Liberty, Order, and good Government.
